ACCEPTED
                                                                                                    01-14-00934-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               5/12/2015 1:29:25 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK




                                 CAUSE NO. 01-14-00934-CR
                                                                             FILED IN
                                                                      1st COURT OF APPEALS
LINDA HENDERSON-QUALLS,                     §              IN THE COURT HOUSTON,
                                                                          OF APPEALS TEXAS
APPELLANT                                   §                         5/12/2015 1:29:25 PM
                                            §
                                                                      CHRISTOPHER A. PRINE
VS.                                         §              1ST JUDICIAL DISTRICT
                                                                              Clerk
                                            §
THE STATE OF TEXAS,                         §
APPELLEE                                    §              AT HOUSTON, TEXAS

                                      CASE NO. 1370183

THE STATE OF TEXAS                          §              IN THE DISTRICT COURT OF
                                            §
VS.                                         §              HARRIS COUNTY, TEXAS
                                            §
LINDA HENDERSON-QUALLS                      §              182ND JUDICIAL DISTRICT

                 APPELLANT’S MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW LINDA HENDERSON-QUALLS, appellant, by and through her attorney

of record, KURT B. WENTZ, who files this Appellant’s Motion for Extension of Time to File

Appellant’s Brief and in support thereof would show this Court as follows:

                                                 I.

       The appellant was found guilty of aggravated theft from a nonprofit organization

($100,000 - $200,000) and sentenced to 10 years confinement in the Institutional Division of the

Texas Department of Criminal Justice.

                                                II.

       The appellant’s brief was originally due on March 13, 2015.

                                                III.

       The attorney for the appellant was unable to timely file the appellant's brief because of
                                              1
the demands of trial cases and other appellate matters. The appellant's brief has now been

completed and filed contemporaneously with this Motion for Extension of Time.

                                                   IV.

        This Motion is not intended for the purposes of delay but only to ensure the filing of the

appellant's brief which has now been completed and filed with this Court.

        WHEREFORE, PREMISES CONSIDERED, the appellant requests that the Court grant

this motion in all things to allow for the filing of her brief.

                                                Respectfully submitted,



                                                /s/Kurt B. Wentz____________________________
                                                KURT B. WENTZ
                                                5629 Cypress Creek Parkway, Suite 115
                                                Houston, Texas 77069
                                                Phone: 281/587-0088
                                                e-mail: kbsawentz@yahoo.com
                                                State Bar No. 21179300
                                                ATTORNEY FOR APPELLANT

                                  CERTIFICATE OF SERVICE

        I, Kurt B. Wentz, hereby certify that a true and correct copy of this Motion was submitted

to the Assistant District Attorney for Harris County, Texas on the 12th day of May, 2015.



                                                /s/Kurt B. Wentz___________________________
                                                KURT B. WENTZ




                                                    2